                  IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF GEORGIA
                            AUGUSTA DIVISION



BRODRICK KYLE MERRITT,

      Plaintiff-Appellant,
                                      Case No.: CV 119-099
vs.

                                      Appeal No.: 20-10410-A
RICHMOND COUNTY SHERIFF'S
OFFICE,

      Defendant-Appellee.




                               ORDER



      The appeal in the above-styled action having been dismissed by

the United States Court of Appeals for the Eleventh Circuit for want

of prosecution,

      IT IS HEREBY ORDERED that the mandate order of the United States

Court of Appeals for the Eleventh Circuit is made the order of this

Court.


      SO ORDERED, this              ciay of March 2020.




                                 HONC»iAat®=^. IU^JDAL hall, CHIEF JUDGE
                                 united/states DISTRICT COURT
                                       &N DISTRICT OF GEORGIA
